  Case 5:20-cv-00570-FMO-SP Document 24 Filed 10/26/20 Page 1 of 4 Page ID #:212

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.        ED CV 20-0570 FMO (SPx)                                       Date     October 26, 2020
 Title           Raul Uriarte-Limon v. Nicolas G. Garcia Cano, et al.



 Present: The Honorable            Fernando M. Olguin, United States District Judge
                Vanessa Figueroa                                               None Present
                   Deputy Clerk                                        Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                       Attorneys Present for Defendants:
                    None Present                                               None Present
 Proceedings:              (In Chambers) Order Re: Application for Default Judgment [22]

       Having reviewed and considered Raul Uriarte-Limon’s (“plaintiff”) Application for Default
Judgment by Court Against Nicolas G. Garcia Cano and Maria Castillo (Dkt. 22, “Application”), as
well as all accompanying exhibits, the court finds that oral argument is not necessary to resolve
the Application, see Fed. R. Civ. P. 78(b); Local Rule 7-15; Willis v. Pac. Mar. Ass’n, 244 F.3d 675,
684 n. 2 (9th Cir. 2001), and concludes as follows.

        Plaintiff seeks entry of a default judgment against Nicolas G. Garcia Cano and Maria
Castillo (collectively, “defendants”) on his claims under the Americans with Disabilities Act (“ADA”),
42 U.S.C. §§ 12101, et seq., and the Unruh Civil Rights Act (“Unruh Act”), Cal. Civ. Code §§ 51,
et seq. (See Dkt. 22-1, Plaintiff’s Memorandum of Points and Authorities in Support of Application
for Default Judgment by Court Against [Defendants], and Request to Affix Fees (“Memo.”) at 3).
To prevail on his ADA claim, plaintiff must establish that: (1) he is disabled within the meaning of
the ADA; (2) defendants are private entities that own, lease, or operate a place of public
accommodation; and (3) plaintiff was denied public accommodations by defendants because of
his disability. See Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007).

          Discrimination prohibited by the ADA includes the “failure to remove architectural barriers
. . . in existing facilities . . . where such removal is readily achievable[.]” 42 U.S.C. §
12182(b)(2)(A)(iv). “In addition, even if ‘an entity can demonstrate that the removal of a barrier
. . . is not readily achievable,’ the entity is still liable if it fails to ‘make [its] goods, services, facilities,
privileges, advantages, or accommodations available through alternative methods’ so long as
‘such methods are readily achievable.’” Lopez v. Catalina Channel Express, Inc., 974 F.3d 1030,
1034 (9th Cir. 2020) (quoting 42 U.S.C. § 12182(b)(2)(A)(v)) (emphases omitted). The ADA
defines “readily achievable” as “easily accomplishable and able to carried out without much difficult
or expense.” 42 U.S.C. § 12181(9). Thus, to prevail on his ADA claim, plaintiff must also establish
that: (1) defendants failed to alter the subject barriers when doing so was readily achievable; or
(2) if the alterations are not readily achievable, defendants could have made the subject facilities
available to plaintiff through alternative methods without much difficulty or expense. See Lopez,
974 F.3d at 1034; 42 U.S.C. § 12182(b)(2)(A)(iv)-(v).


CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                       Page 1 of 4
  Case 5:20-cv-00570-FMO-SP Document 24 Filed 10/26/20 Page 2 of 4 Page ID #:213

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.          ED CV 20-0570 FMO (SPx)                                 Date    October 26, 2020
 Title             Raul Uriarte-Limon v. Nicolas G. Garcia Cano, et al.

       With respect to the “readily achievable” element of his ADA claim, plaintiff asserts that
“[w]hether or not the removal of the[ ] barriers is ‘readily achievable’ is an affirmative defense that
is waived unless raised.” (Dkt. 22-1, Memo. at 9). According to plaintiff, because defendants have
not appeared in this matter, they have waived their affirmative defense. (See id. at 9-10).

        The Ninth Circuit recently adopted a burden-shifting framework to determine who bears the
burden of proving that removal of an architectural barrier is readily achievable. See Lopez, 974
F.3d at 1035. Under this burden-shifting analysis, the plaintiff bears the initial burden of “plausibly
showing that the cost of removing an architectural barrier does not exceed the benefits under the
circumstances” of the particular case. See id.. Under this new test, “plaintiffs are not required to
address in detail each of the four factors to meet their initial burden of plausibly explaining why it
is readily achievable to remove an architectural barrier.”1 Id. at 1038. While a plaintiff need not
“provide precise cost estimates and a specific design regarding their proposed accommodation[,]”
id. (internal quotation marks omitted), they “must plausibly show how the cost of removing the
architectural barrier at issue does not exceed the benefits under the circumstances.” Id. “If the
plaintiff makes a plausible showing that the requested accommodation is readily achievable, the
burden shifts to the defendant to counter the plaintiff’s initial showing, and at that point the district
court is required under the statute to weigh each of the [42 U.S.C.] § 12181(9) factors to determine
whether removal of the architectural barrier is readily achievable or not.” Id. at 1038-39.

       Here, plaintiff’s allegations are insufficient to show that the cost of removing the alleged
barriers – noncompliant parking spaces, bathrooms, and sales counters – does not exceed the
benefits of such removal. (See, generally, Dkt. 1, Complaint). For example, plaintiff’s conclusory
allegations that “[t]he barriers . . . are easily removed without much difficulty or expense,” or “are
the types of barriers identified by the Department of Justice as presumably readily achievable to


         1
             In considering whether an action is readily achievable, courts consider the following four
factors:

         (A) the nature and cost of the action needed under this chapter;
         (B) the overall financial resources of the facility or facilities involved in the action; the
         number of persons employed at such facility; the effect on expenses and resources,
         or the impact otherwise of such action upon the operation of the facility;
         (C) the overall financial resources of the covered entity; the overall size of the
         business of a covered entity with respect to the number of its employees; the
         number, type, and location of its facilities; and
         (D) the type of operation or operations of the covered entity, including the
         composition, structure, and functions of the workforce of such entity; the geographic
         separateness, administrative or fiscal relationship of the facility or facilities in
         question to the covered entity.

42 U.S.C. § 12181(9)(A)-(D).
CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                   Page 2 of 4
  Case 5:20-cv-00570-FMO-SP Document 24 Filed 10/26/20 Page 3 of 4 Page ID #:214

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       ED CV 20-0570 FMO (SPx)                                 Date    October 26, 2020
 Title          Raul Uriarte-Limon v. Nicolas G. Garcia Cano, et al.

remove,” (id. at ¶ 20), are insufficient as they fail to address or otherwise show how the costs of
removal do not exceed the benefits under the particular circumstances. See Lopez, 974 F.3d at
1039 (“[W]e affirm the district court’s conclusion that [the ADA plaintiff] failed to meet his initial
burden of plausibly showing that the costs of widening the [defendant’s] restroom door d[id] not
exceed the benefits such that widening the door was shown to be ‘readily achievable.’”). Further,
plaintiff does not argue or present any evidence in support of his Application, (see, generally, Dkt.
22-1, Memo. at 9) (contending that whether removal of the barriers is “readily achievable” is an
affirmative defense that defendants waived by failing to appear in this action) to “plausibl[y] show[
] that the requested accommodation[s] [are] readily achievable.” Lopez, 974 F.3d at 1038-39.
Indeed, as discussed above, plaintiff only argues that he is not required to present any evidence
as to whether the barriers are readily achievable. (See Dkt. 22-1, Memo. at 9).

         Finally, plaintiff’s allegations that “there are numerous alternative accommodations that
could be made to provide a greater level of access if complete removal were not achievable[,]”
(Dkt. 1, Complaint at ¶ 20), are insufficient, as they do not allege any specific alternative
accommodations, or even examples of alternative accommodations. (See, generally, id.). In
short, the court will deny plaintiff’s Application for failure to carry his initial burden with respect to
whether the requested accommodations are readily achievable, and permit plaintiff to file a
renewed application for default judgment. While the court will not require plaintiff to amend his
Complaint, he must present sufficient evidence to meet his initial burden of plausibly showing that
the requested accommodation is reasonable. See Lopez, 974 F.3d at 1039 (“[I]t is in plaintiffs’
best interest to submit as much evidence as possible pertaining to each of the [42 U.S.C.] §
12181(9) factors in their initial barrier-removal proposal, even if it is not required to satisfy their
initial burden of plausibly showing how the costs of removal outweigh the benefits.”).

       Finally, in preparing a renewed application for default judgment, plaintiff should note the
following. First, plaintiff’s claim that the parking space for disabled individuals violates the ADA
because it is not marked or designed in accordance with state or local laws or regulations, such
as the California Building Code, is insufficient to state a violation of the ADA. See Shaw v. Kelley,
2019 WL 497620, *4 (N.D. Cal. 2019) (“[A] purported failure to comply with a provision of the
California Building Code is not a violation of the ADA.”); Moeller v. Taco Bell Corp., 816 F.Supp.2d
831, 848 (N.D. Cal. 2011) (“Under [the] ‘readily achievable’ provision, whether an architectural
element denies full and equal access to persons with disabilities is determined based on the
ADAAG.”). Second, plaintiff must establish he is entitled to rely on the 2010 ADAAG Standards
as a basis for each specific ADA violation claimed. See Johnson v. Wayside Property, Inc., 41
F.Supp.3d 973, 976 n. 3 (E.D. Cal. 2014) (“The [DOJ] promulgated the ADAAG in 1991 and
revised it in 2010. All architectural and structural elements in a facility are required to comply with
the 1991 Standards to the extent that compliance is readily achievable; by contrast, the 2010
[S]tandards apply only to elements that have been altered in existing facilities, or that fail to comply
with the 1991 Standards, on or after March 15, 2012.”) (internal citation omitted).


         Based on the foregoing, IT IS ORDERED THAT:
CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                  Page 3 of 4
  Case 5:20-cv-00570-FMO-SP Document 24 Filed 10/26/20 Page 4 of 4 Page ID #:215

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       ED CV 20-0570 FMO (SPx)                              Date      October 26, 2020
 Title          Raul Uriarte-Limon v. Nicolas G. Garcia Cano, et al.

        1. Plaintiff’s Application for Default Judgment [] (Document No. 22) is denied without
prejudice. Plaintiff shall file a renewed application for default judgment no later than November
9, 2020. The renewed application shall, at a minimum: (A) provide evidence that plausibly shows
how the cost of removing the architectural barriers at issue does not exceed the benefits under
the circumstances; (B) not rely on any state laws or codes to establish a violation of the ADA; and
(C) present evidence demonstrating that the restaurant was altered on or after March 15, 2012,
or apply the 1991 ADAAG Standards.

        2. Plaintiff is advised that the failure to file a renewed application for default judgment by
the deadline set forth above, or filing one that otherwise fails to address the requirements set forth
in this Order, shall result in the renewed application being denied and/or the action against
defendants being dismissed for failure to prosecute and/or to comply with a court order. See Fed.
R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962).


                                                                                  00     :     00
                                                        Initials of Preparer           vdr




CV-90 (10/08)                           CIVIL MINUTES - GENERAL                               Page 4 of 4
